                           1   Mark A. Romeo, Bar No. 173007
                               mromeo@littler.com
                           2   Derek S. Hecht, Bar No. 273039
                               dhecht@littler.com
                           3   LITTLER MENDELSON P.C.
                               18565 Jamboree Road
                           4   Suite 800
                               Irvine, California 92612
                           5   Telephone: 949.705.3000
                               Fax No.:     949.724.1201
                           6
                               Attorneys for Plaintiff
                           7   R. R. DONNELLEY & SONS COMPANY
                           8
                                                       UNITED STATES DISTRICT COURT
                           9
                                                      EASTERN DISTRICT OF CALIFORNIA
                          10

                          11
                               R. R. DONNELLEY & SONS                          Case No. 2:21-cv-00753-JAM-AC
                          12   COMPANY, a Delaware corporation,
                                                                               STIPULATED PROTECTIVE
                          13                     Plaintiff,                    ORDER
                          14           v.                                      ASSIGNED FOR ALL PURPOSES
                                                                               TO JUDGE JOHN A. MENDEZ
                          15   JOHN PAPPAS III, an individual, and
                               DOES 1-10,
                          16
                                                 Defendants.
                          17

                          18      1.        A. PURPOSES AND LIMITATIONS
                          19           As the parties have represented that discovery in this action is likely to involve
                          20   production of confidential, proprietary, or private information for which special
                          21   protection from public disclosure and from use for any purpose other than
                          22   prosecuting this litigation may be warranted, this Court enters the following
                          23   Protective Order. This Order does not confer blanket protections on all disclosures
                          24   or responses to discovery. The protection it affords from public disclosure and use
                          25   extends only to the limited information or items that are entitled to confidential
                          26   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
                          27   below, this Protective Order does not entitle the parties to file confidential
                          28   information under seal. Rather, when the parties seek permission from the court to
LITTLER MEND ELSO N P.C.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000
                                                              STIPULATED PROTECTIVE ORDER
                           1   file material under seal, the parties must comply with Civil Local Rule 141 and with
                           2   any pertinent orders of the assigned District Judge and Magistrate Judge.
                           3           B. GOOD CAUSE STATEMENT
                           4           In light of the nature of the claims and allegations in this case and the parties’
                           5   representations that discovery in this case will involve the production of confidential
                           6   records, and in order to expedite the flow of information, to facilitate the prompt
                           7   resolution of disputes over confidentiality of discovery materials, to adequately
                           8   protect information the parties are entitled to keep confidential, to ensure that the
                           9   parties are permitted reasonable necessary uses of such material in connection with
                          10   this action, to address their handling of such material at the end of the litigation, and
                          11   to serve the ends of justice, a protective order for such information is justified in this
                          12   matter. The parties shall not designate any information/documents as confidential
                          13   without a good faith belief that such information/documents have been maintained in
                          14   a confidential, non-public manner, and that there is good cause or a compelling
                          15   reason why it should not be part of the public record of this case.
                          16      2.         DEFINITIONS
                          17           2.1     Action: The instant action: R. R. Donnelley & Sons Company v. John
                          18   Pappas III.
                          19           2.2     Challenging Party: a Party or Non-Party that challenges the designation
                          20   of information or items under this Order.
                          21           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
                          22   how it is generated, stored or maintained) or tangible things that qualify for protection
                          23   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                          24   Cause Statement.
                          25           2.4     “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
                          26   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
                          27   the disclosure of which to another Party or Non-Party would create a substantial risk
                          28   of serious harm that could not be avoided by less restrictive means.
                                                                            2
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                         STIPULATED PROTECTIVE ORDER
                           1          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
                           2   their support staff).
                           3          2.6    Designating Party: a Party or Non-Party that designates information or
                           4   items that it produces in disclosures or in responses to discovery as
                           5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                           6   ONLY.”
                           7          2.7    Disclosure or Discovery Material: all items or information, regardless
                           8   of the medium or manner in which it is generated, stored, or maintained (including,
                           9   among other things, testimony, transcripts, and tangible things), that are produced or
                          10   generated in disclosures or responses to discovery in this matter.
                          11          2.8    Expert: a person with specialized knowledge or experience in a matter
                          12   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                          13   an expert witness or as a consultant in this Action.
                          14          2.9    House Counsel: attorneys who are employees of a party to this Action.
                          15   House Counsel does not include Outside Counsel of Record or any other outside
                          16   counsel.
                          17          2.10 Non-Party: any natural person, partnership, corporation, association, or
                          18   other legal entity not named as a Party to this action.
                          19          2.11 Outside Counsel of Record: attorneys who are not employees of a party
                          20   to this Action but are retained to represent or advise a party to this Action and have
                          21   appeared in this Action on behalf of that party or are affiliated with a law firm which
                          22   has appeared on behalf of that party, and includes support staff.
                          23          2.12 Party: any party to this Action, including all of its officers, directors,
                          24   employees, consultants, retained experts, and Outside Counsel of Record (and their
                          25   support staffs).
                          26          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                          27   Discovery Material in this Action.
                          28          2.14 Professional Vendors: persons or entities that provide litigation support
                                                                          3
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                        STIPULATED PROTECTIVE ORDER
                           1   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                           2   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                           3   and their employees and subcontractors.
                           4            2.15 Protected Material:     any Disclosure or Discovery Material that is
                           5   designated      as   “CONFIDENTIAL”          or    “HIGHLY       CONFIDENTIAL          --
                           6   ATTORNEYS’ EYES ONLY.”
                           7            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                           8   from a Producing Party.
                           9       3.      SCOPE
                          10            The protections conferred by this Order cover not only Protected Material (as
                          11   defined above), but also (1) any information copied or extracted from Protected
                          12   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                          13   and (3) any deposition testimony, conversations, or presentations by Parties or their
                          14   Counsel that might reveal Protected Material, other than during a court hearing or at
                          15   trial.
                          16            Any use of Protected Material during a court hearing or at trial shall be
                          17   governed by the orders of the presiding judge. This Order does not govern the use
                          18   of Protected Material during a court hearing or at trial.
                          19       4.      DURATION
                          20            Even after final disposition of this litigation, the confidentiality obligations
                          21   imposed by this Order shall remain in effect until a Designating Party agrees
                          22   otherwise in writing or a court order otherwise directs. Final disposition shall be
                          23   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                          24   or without prejudice; and (2) final judgment herein after the completion and
                          25   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                          26   including the time limits for filing any motions or applications for extension of time
                          27   pursuant to applicable law.
                          28   ///
                                                                            4
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                         STIPULATED PROTECTIVE ORDER
                           1      5.         DESIGNATING PROTECTED MATERIAL
                           2           5.1         Exercise of Restraint and Care in Designating Material for Protection.
                           3   Each Party or Non-Party that designates information or items for protection under
                           4   this Order must take care to limit any such designation to specific material that
                           5   qualifies under the appropriate standards. The Designating Party must designate for
                           6   protection only those parts of material, documents, items, or oral or written
                           7   communications that qualify so that other portions of the material, documents, items,
                           8   or communications for which protection is not warranted are not swept unjustifiably
                           9   within the ambit of this Order.
                          10           Mass, indiscriminate, or routinized designations are prohibited. Designations
                          11   that are shown to be clearly unjustified or that have been made for an improper
                          12   purpose (e.g., to unnecessarily encumber the case development process or to impose
                          13   unnecessary expenses and burdens on other parties) may expose the Designating
                          14   Party to sanctions.
                          15           If it comes to a Designating Party’s attention that information or items that it
                          16   designated for protection do not qualify for protection, that Designating Party must
                          17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                          18           5.2         Manner and Timing of Designations. Except as otherwise provided in
                          19   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                          20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                          21   under this Order must be clearly so designated before the material is disclosed or
                          22   produced.
                          23           Designation in conformity with this Order requires:
                          24                 (a)     for information in documentary form (e.g., paper or electronic
                          25   documents, but excluding transcripts of depositions), that the Producing Party affix
                          26   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                          27   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
                          28   a portion or portions of the material on a page qualifies for protection, the Producing
                                                                               5
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                             STIPULATED PROTECTIVE ORDER
                           1   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                           2   markings in the margins).
                           3               A Party or Non-Party that makes original documents available for
                           4   inspection need not designate them for protection until after the inspecting Party has
                           5   indicated which documents it would like copied and produced. During the inspection
                           6   and before the designation, all of the material made available for inspection shall be
                           7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                           8   it wants copied and produced, the Producing Party must determine which documents,
                           9   or portions thereof, qualify for protection under this Order. Then, before producing
                          10   the specified documents, the Producing Party must affix the “CONFIDENTIAL”, or
                          11   “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page
                          12   that contains Protected Material. If only a portion or portions of the material on a
                          13   page qualifies for protection, the Producing Party also must clearly identify the
                          14   protected portion(s) (e.g., by making appropriate markings in the margins).
                          15               (b) for testimony given in depositions that the Designating Party identifies
                          16   on the record, before the close of the deposition as protected testimony.
                          17               (c) for information produced in some form other than documentary and for
                          18   any other tangible items, that the Producing Party affix in a prominent place on the
                          19   exterior of the container or containers in which the information is stored the legend
                          20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                          21   ONLY.” If only a portion or portions of the information warrants protection, the
                          22   Producing Party, to the extent practicable, shall identify the protected portion(s).
                          23         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                          24   failure to designate qualified information or items does not, standing alone, waive
                          25   the Designating Party’s right to secure protection under this Order for such material.
                          26   Upon timely correction of a designation, the Receiving Party must make reasonable
                          27   efforts to assure that the material is treated in accordance with the provisions of this
                          28   Order.
                                                                           6
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                         STIPULATED PROTECTIVE ORDER
                           1      6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
                           2           6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
                           3   designation of confidentiality at any time that is consistent with the Court’s
                           4   Scheduling Order.
                           5           6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                           6   resolution process under Local Rule 251 et seq.
                           7           6.3      The burden of persuasion in any such challenge proceeding shall be on
                           8   the Designating Party. Frivolous challenges, and those made for an improper purpose
                           9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                          10   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                          11   or withdrawn the confidentiality designation, all parties shall continue to afford the
                          12   material in question the level of protection to which it is entitled under the Producing
                          13   Party’s designation until the Court rules on the challenge.
                          14      7.         ACCESS TO AND USE OF PROTECTED MATERIAL
                          15           7.1      Basic Principles. A Receiving Party may use Protected Material that is
                          16   disclosed or produced by another Party or by a Non-Party in connection with this
                          17   Action only for prosecuting, defending, or attempting to settle this Action. Such
                          18   Protected Material may be disclosed only to the categories of persons and under the
                          19   conditions described in this Order. When the Action has been terminated, a Receiving
                          20   Party must comply with the provisions of Section 13 below.
                          21           Protected Material must be stored and maintained by a Receiving Party at a
                          22   location and in a secure manner that ensures that access is limited to the persons
                          23   authorized under this Order.
                          24           7.2      Disclosure of “CONFIDENTIAL” Information or Items.               Unless
                          25   otherwise ordered by the court or permitted in writing by the Designating Party, a
                          26   Receiving        Party   may     disclose   any   information    or   item    designated
                          27   “CONFIDENTIAL” only to:
                          28                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                             7
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                           STIPULATED PROTECTIVE ORDER
                           1   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                           2   to disclose the information for this Action;
                           3            (b) the officers, directors, and employees (including House Counsel) of the
                           4   Receiving Party to whom disclosure is reasonably necessary for this Action;
                           5            (c) Experts (as defined in this Order) of the Receiving Party to whom
                           6   disclosure is reasonably necessary for this Action and who have signed the
                           7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           8            (d) the court and its personnel;
                           9            (e) private court reporters and their staff to whom disclosure is reasonably
                          10   necessary for this Action and who have signed the “Acknowledgment and Agreement
                          11   to Be Bound” (Exhibit A);
                          12            (f) professional jury or trial consultants, mock jurors, and Professional
                          13   Vendors to whom disclosure is reasonably necessary for this Action and who have
                          14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          15            (g) the author or recipient of a document containing the information or a
                          16   custodian or other person who otherwise possessed or knew the information;
                          17            (h) during their depositions, witnesses, and attorneys for witnesses, in the
                          18   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                          19   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
                          20   (Exhibit A); and (2) they will not be permitted to keep any confidential information
                          21   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                          22   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
                          23   transcribed deposition testimony or exhibits to depositions that reveal Protected
                          24   Material may be separately bound by the court reporter and may not be disclosed to
                          25   anyone except as permitted under this Protective Order; and
                          26            (i) any mediator or settlement officer, and their supporting personnel,
                          27   mutually agreed upon by any of the parties engaged in settlement discussions.
                          28   ///
                                                                           8
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                       STIPULATED PROTECTIVE ORDER
                           1           7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                           2   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                           3   writing by the Designating Party, a Receiving Party may disclose any information or
                           4   item designated “CONFIDENTIAL” only to:
                           5                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                           6   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                           7   to disclose the information for this Action;
                           8                 (b) Experts (as defined in this Order) of the Receiving Party to whom
                           9   disclosure is reasonably necessary for this Action and who have signed the
                          10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          11                 (c) the court and its personnel;
                          12                 (d) private court reporters and their staff to whom disclosure is reasonably
                          13   necessary for this Action and who have signed the “Acknowledgment and Agreement
                          14   to Be Bound” (Exhibit A);
                          15                 (e) professional jury or trial consultants, mock jurors, and Professional
                          16   Vendors to whom disclosure is reasonably necessary for this Action and who have
                          17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          18                 (f) the author or recipient of a document containing the information or a
                          19   custodian or other person who otherwise possessed or knew the information; and
                          20                 (g) any mediator or settlement officer, and their supporting personnel,
                          21   mutually agreed upon by any of the parties engaged in settlement discussions.
                          22      8.         PROTECTED         MATERIAL             SUBPOENAED        OR     ORDERED
                          23                 PRODUCED IN OTHER LITIGATION
                          24           If a Party is served with a subpoena or a court order issued in other litigation
                          25   that compels disclosure of any information or items designated in this Action as
                          26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                          27   ONLY,” that Party must:
                          28                 (a) promptly notify in writing the Designating Party. Such notification shall
                                                                                9
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                           STIPULATED PROTECTIVE ORDER
                           1   include a copy of the subpoena or court order unless prohibited by law;
                           2              (b) promptly notify in writing the party who caused the subpoena or order
                           3   to issue in the other litigation that some or all of the material covered by the subpoena
                           4   or order is subject to this Protective Order. Such notification shall include a copy of
                           5   this Protective Order; and
                           6              (c) cooperate with respect to all reasonable procedures sought to be
                           7   pursued by the Designating Party whose Protected Material may be affected.
                           8           If the Designating Party timely seeks a protective order, the Party served with
                           9   the subpoena or court order shall not produce any information designated in this
                          10   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                          11   EYES ONLY” before a determination by the court from which the subpoena or order
                          12   issued, unless the Party has obtained the Designating Party’s permission, or unless
                          13   otherwise required by the law or court order. The Designating Party shall bear the
                          14   burden and expense of seeking protection in that court of its confidential material and
                          15   nothing in these provisions should be construed as authorizing or encouraging a
                          16   Receiving Party in this Action to disobey a lawful directive from another court.
                          17      9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                          18              PRODUCED IN THIS LITIGATION
                          19              (a) The terms of this Order are applicable to information produced by a
                          20   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                          21   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
                          22   Non-Parties in connection with this litigation is protected by the remedies and relief
                          23   provided by this Order.       Nothing in these provisions should be construed as
                          24   prohibiting a Non-Party from seeking additional protections.
                          25              (b) In the event that a Party is required, by a valid discovery request, to
                          26   produce a Non-Party’s confidential information in its possession, and the Party is
                          27   subject to an agreement with the Non-Party not to produce the Non-Party’s
                          28   confidential information, then the Party shall:
                                                                          10
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                        STIPULATED PROTECTIVE ORDER
                           1                  (1) promptly notify in writing the Requesting Party and the Non-Party
                           2   that some or all of the information requested is subject to a confidentiality agreement
                           3   with a Non-Party;
                           4                  (2) promptly provide the Non-Party with a copy of the Protective Order
                           5   in this Action, the relevant discovery request(s), and a reasonably specific description
                           6   of the information requested; and
                           7                  (3) make the information requested available for inspection by the Non-
                           8   Party, if requested.
                           9               (c) If a Non-Party represented by counsel fails to commence the process
                          10   called for by Local Rules 250.5 and 251, et seq. within 14 days of receiving the notice
                          11   and accompanying information or fails contemporaneously to notify the Receiving
                          12   Party that it has done so, the Receiving Party may produce the Non-Party’s
                          13   confidential information responsive to the discovery request. If an unrepresented
                          14   Non-Party fails to seek a protective order from this court within 14 days of receiving
                          15   the notice and accompanying information, the Receiving Party may produce the Non-
                          16   Party’s confidential information responsive to the discovery request. If the Non-
                          17   Party timely seeks a protective order, the Receiving Party shall not produce any
                          18   information in its possession or control that is subject to the confidentiality agreement
                          19   with the Non-Party before a determination by the court unless otherwise required by
                          20   the law or court order. Absent a court order to the contrary, the Non-Party shall bear
                          21   the burden and expense of seeking protection in this court of its Protected Material.
                          22      10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          23            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                          24   Protected Material to any person or in any circumstance not authorized under this
                          25   Protective Order, the Receiving Party must immediately (a) notify in writing the
                          26   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                          27   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                          28   whom unauthorized disclosures were made of all the terms of this Order, and
                                                                           11
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                         STIPULATED PROTECTIVE ORDER
                           1   (d) request such person or persons to execute the “Acknowledgment and Agreement
                           2   to Be Bound” (Exhibit A).
                           3      11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                           4               PROTECTED MATERIAL
                           5            When a Producing Party gives notice to Receiving Parties that certain
                           6   inadvertently produced material is subject to a claim of privilege or other protection,
                           7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                           8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                           9   may be established in an e-discovery order that provides for production without prior
                          10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                          11   parties reach an agreement on the effect of disclosure of a communication or
                          12   information covered by the attorney-client privilege or work product protection, the
                          13   parties may incorporate their agreement into this Protective Order.
                          14      12.      MISCELLANEOUS
                          15            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                          16   person to seek its modification by the Court in the future.
                          17            12.2 Right to Assert Other Objections.       No Party waives any right it
                          18   otherwise would have to object to disclosing or producing any information or item
                          19   on any ground not addressed in this Protective Order. Similarly, no Party waives any
                          20   right to object on any ground to use in evidence of any of the material covered by
                          21   this Protective Order.
                          22            12.3 Filing Protected Material.    A Party that seeks to file under seal any
                          23   Protected Material must comply with Civil Local Rule 141 and with any pertinent
                          24   orders of the assigned District Judge and Magistrate Judge. Protected Material may
                          25   only be filed under seal pursuant to a court order authorizing the sealing of the
                          26   specific Protected Material at issue. If a Party’s request to file Protected Material
                          27   under seal is denied by the court, then the Receiving Party may file the information
                          28   in the public record unless otherwise instructed by the court.
                                                                          12
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                         STIPULATED PROTECTIVE ORDER
                           1         13.      FINAL DISPOSITION
                           2               After the final disposition of this Action, as defined in Section 4, within 60
                           3   days of a written request by the Designating Party, each Receiving Party must return
                           4   all Protected Material to the Producing Party or destroy such material. As used in
                           5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                           6   summaries, and any other format reproducing or capturing any of the Protected
                           7   Material. Whether the Protected Material is returned or destroyed, the Receiving
                           8   Party must submit a written certification to the Producing Party (and, if not the same
                           9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                          10   (by category, where appropriate) all the Protected Material that was returned or
                          11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                          12   abstracts, compilations, summaries or any other format reproducing or capturing any
                          13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                          14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                          15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                          16   reports, attorney work product, and consultant and expert work product, even if such
                          17   materials contain Protected Material. Any such archival copies that contain or
                          18   constitute Protected Material remain subject to this Protective Order as set forth in
                          19   Section 4.
                          20

                          21   ///

                          22

                          23   ///

                          24

                          25   ///

                          26

                          27   ///

                          28
                                                                             13
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                            STIPULATED PROTECTIVE ORDER
                           1

                           2      14.      VIOLATION
                           3            Any violation of this Order may be punished by any and all appropriate
                           4   measures including, without limitation, contempt proceedings and/or monetary
                           5   sanctions.
                           6            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                           7
                               Dated:          May 4, 2021
                           8                                                        LITTLER MENDELSON P.C.
                           9
                                                                                    /s/Mark A. Romeo
                          10                                                        Mark A. Romeo
                                                                                    Derek S. Hecht
                          11
                                                                                    Attorneys for Plaintiff
                          12                                                        R. R. DONNELLEY & SONS
                                                                                    COMPANY
                          13

                          14   Dated:          May 4, 2021
                                                                                    BUCHALTER, P.C.
                          15

                          16                                                        /s/Dylan W. Wiseman
                                                                                    Dylan W. Wiseman
                          17                                                        Berit Elam
                          18                                                        Attorneys for Defendant
                                                                                    JOHN PAPPAS III
                          19

                          20                                                 ORDER
                          21            For good cause shown and pursuant to the stipulation of the Parties, it is hereby ordered that

                          22   the Stipulated Protective Order become the order of this Court.

                          23   IT IS SO ORDERED.

                          24
                                Dated: May 5, 2021                              /s/ John A. Mendez
                          25                                                    THE HONORABLE JOHN A. MENDEZ
                                                                                UNITED STATES DISTRICT COURT JUDGE
                          26

                          27

                          28
                                                                                 14
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                             STIPULATED PROTECTIVE ORDER
                           1

                           2                                       EXHIBIT A
                           3           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                           4

                           5   I,   _____________________________             [print   or   type   full   name],   of
                           6   ______________________________ [print or type full address], declare under
                           7   penalty of perjury that I have read in its entirety and understand the Protective Order
                           8   that was issued by the United States District Court for the Eastern District of
                           9   California on _________________________ in the case of R. R. DONNELLEY &
                          10   SONS COMPANY v. JOHN PAPPAS III, Case No. 2:21-CV-00753-JAM-AC, I
                          11   agree to comply with and to be bound by all the terms of this Protective Order and I
                          12   understand and acknowledge that failure to so comply could expose me to sanctions
                          13   and punishment in the nature of contempt. I solemnly promise that I will not disclose
                          14   in any manner any information or item that is subject to this Protective Order to any
                          15   person or entity except in strict compliance with the provisions of this Order.
                          16         I further agree to submit to the jurisdiction of the United States District Court
                          17   for the Eastern District of California for the purpose of enforcing the terms of this
                          18   Protective Order, even if such enforcement proceedings occur after termination of
                          19   this action. I hereby appoint __________________________ [print or type full
                          20   name] of _______________________________________ [print or type full address
                          21   and telephone number] as my California agent for service of process in connection
                          22   with this action or any proceedings related to enforcement of this Protective Order.
                          23

                          24   Date: ______________________________________
                          25   City and State where sworn and signed: _________________________________
                          26   Printed name: _______________________________
                          27   Signature: __________________________________
                          28
                                                                         15
LITTLER MEND ELSO N P.C.
       Attorneys at Law
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612
        949.705.3000                                       STIPULATED PROTECTIVE ORDER
